DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Publication No. 2014/0001645).
Regarding claim 27, Lin teaches a method comprising:
forming a set of connectors (Fig. 10A, connectors 1001) over a package structure, the package structure comprising:
a redistribution structure (Lin Fig. 9A, RDL 801) interposed between a first chiplet (201) and a first device (903), each of the first chiplet and the first device facing the redistribution structure on opposing sides of the redistribution structure (see Fig. 9A);
a first encapsulant laterally encapsulating the first chiplet (Fig. 9A, first encapsulant 301); and
a second encapsulant (see Fig. 9A, second encapsulant also labeled 301) laterally encapsulating first device, wherein the first chiplet is free from a silicon layer (see paragraph [0016], can be several non-silicon materials).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2014-0147588) in view of Lin et al. (U.S. Publication No. 2014/001645).
Regarding claim 1, Kim teaches a method comprising:
attaching a first interposer (Fig. 9f, interposer 110) to a package structure (Fig. 9f-g, package structure 150a/b), the first interposer comprising a dielectric fill (Fig. 9b, dielectric fill 113, see translation page 4, made of silicon dioxide) formed on a carrier substrate (Fig. 9b, carrier substrate 115);
laterally encapsulating the first interposer in a first encapsulant (see Fig. 9d, encapsulant 140);
attaching a first device (device 120) to the package structure (see Fig. 9f-g, device 120 is attached to package structure 150);
removing portions of the first encapsulant (Fig. 9d-e, encapsulant 140 removed on bottom) and removing the carrier substrate (Fig. 9d-e) of the first interposer to expose the dielectric fill (see Fig. 9e, dielectric fill is exposed, and see Fig. 9d-e, dielectric fill will be exposed as soon as carrier substrate is removed); and
forming external connectors (Fig. 9g, external connectors 160) on the package structure, one or more of the external connectors electrically coupled to the first device by way of the first interposer (see Fig. 9g).
Kim does not teach laterally encapsulating the first device in a second encapsulant.  However, Lin teaches another similar package in which a second encapsulant is used for the device (see Lin Fig. 9A, first encapsulant 301 on interposers 203, and second encapsulant 301 on devices 901/903).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a first and second encapsulant could have been used because Lin teaches that this allows for multiple adjacent interposers (Lin Fig. 9A), and multiple adjacent devices (Lin Fig. 9A) to be connected by a single redistribution layer (Lin Fig. 9A, RDL 801), allowing for compact and complex connections to be made between multiple dies through the RDL.

Regarding claim 2, Kim in view of Lin teaches the method of claim 1, further comprising:
forming through vias (Kim Fig. 9A, through vias 111) extending through the dielectric fill of the first interposer (Kim Fig. 9A).

Regarding claim 4, Kim in view of Lin teaches the method of claim 1, further comprising:
forming a redistribution structure over the first interposer (Kim Fig. 9f, RDL 150b/a), the redistribution structure being wider than the first interposer (Kim Fig. 9f), the redistribution structure interposed between the first interposer and the external connectors (see Kim Fig. 9f).

Regarding claim 8, Kim in view of Lin teaches the method of claim 1, wherein the first interposer is attached to the package structure following attaching the first device to the package structure (see Kim Fig. 9d-f).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin, further in view of Chen et al. (U.S. Publication No. 2017/0125379)
Regarding claim 3, Kim in view of Lin teaches the method of claim 1, but does not teach further comprising:
forming through vias extending through the first encapsulant.
However, Chen teaches a similar package in which the encapsulant (see Chen Fig. 12, encapsulant 400) covering the interposers (Chen Fig. 12 and 14, interposers 300), has through vias (Chen Fig. 12, through vias 600) extending through it (Chen Fig. 14).  It would have been obvious to a person of skill in the art at the time of the effective filing date that there could have been through vias extending through the encapsulant of Kim in view of Lin because Chen teaches that this allows additional connections between the package substrate and chips (Chen Fig. 14), and it allows for lower resistivity vias to be used for power/ground connections because they are not routed through the interposer RDL.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin, further in view of Wei et al. (U.S. Publication No. 2017/0213798)
Regarding claim 5, Kim in view of Lin teaches the method of claim 1, but does not teach further comprising:
exposing a first section of a first photopatternable material to a first light mask pattern;
exposing a second section of the first photopatternable material to a second light mask pattern, the first section overlapping the second section, the first section and second section together forming a first pattern; and
forming a metallization pattern based on the first pattern.
However, Wei teaches a method of forming a redistribution layer by exposing a first section of a first photopatternable material (Wei Fig. 2A, layer 32) to a first light mask pattern (Wei Fig. 2A, pattern 34); exposing a second section (Wei Fig. 3A)  of the first photopatternable material to a second light mask pattern (Wei Fig. 3A, pattern 40), the first section overlapping the second section (see Wei Fig. 3A, overlap area 300), the first section and second section together forming a first pattern (see Wei Fig. 3B); and forming a metallization pattern based on the first pattern (Wei Fig. 5, metallization pattern 50).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDLs of Kim in view of Lin could have been formed using the technique of Wei because it would have been simple substitution of one RDL formation method for another, and Wei teaches that this allows for larger areas to be patterned than would otherwise be possible due to mask size limitations (see Wei paragraph [0021]).

Regarding claim 6, Kim in view of Lin and Wei teaches the method of claim 5, wherein the metallization pattern in an overlapping area of the first section and the second section (see Wei Fig. 20, overlap 300) has a wider line width than the metallization pattern in the first section or the second section (see Wei Fig. 20).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin, further in view of Shenoy et al. (U.S. Publication No. 2013/0242493)
Regarding claim 7, Kim in view of Lin teaches the method of claim 1, further comprising:
attaching a second interposer (see Lin Fig. 9A, first and second interposers 203) to the package structure, the second interposer adjacent the first interposer (see Lin Fig. 9A);
the second interposer comprising a second dielectric fill (see Kim Fig. 9b, fill 113, and Lin Fig. 9A, adjacent interposers are similar or the same).
Kim in view of Lin does not teach the second interposer is formed on a second carrier substrate; and removing the second carrier substrate to expose the second dielectric fill.  However, Shenoy teaches another method of forming multiple interposers, in which the first and second interposer are formed on a second carrier (see Shenoy Fig. 11D-G, first and second interposers are formed on a carrier 1102), which is removed to expose the dielectric fill (see Shenoy Fig. 27-28, 11F-G, dielectric fill 1110 exposed when carrier 1102 is removed).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the interposers of Kim in view of Lin could have been formed using the method of Shenoy because Shenoy teaches that this is a lower cost method of forming interposers (see Shenoy paragraph [0037]).


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liao (U.S. Publication No. 2019/0096794), further in view of Lin
Regarding claim 21, Kim teaches a method comprising:
electrically coupling a first die (Fig. 9b, die 110), the first die comprising:
a connector interface (113b), a substrate (lower portion of 113 without vias), and an insulating material fill (portion of 1134 with vias), the insulating material fill having the same lateral extents as the substrate (see Fig. 9b);
laterally encapsulating the first die in a first encapsulant (Fig. 9d, encapsulant 140);
grinding the first encapsulant and substrate until the substrate is removed (see Fig. 9d-e);
electrically coupling a second die (Fig. 9c, second die 120) to the first redistribution structure, the second die comprising a device die (see translation page 4).
forming external connectors (Fig. 9g, connectors 160) over the first die and over the first encapsulant (Fig. 9g).
Kim does not teach that the first die substrate is a semiconductor substrate.  However, Liao teaches a similar interposer (see Liao Fig. 2G, interposer not specifically labeled as a whole), in which the substrate (Liao Fig. 2G, substrate 202) is a semiconductor substrate (paragraph [0016], silicon wafer) under a dielectric fill (Liao Fig. 2G, dielectric 200).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the interposer could have had a semiconductor substrate and a dielectric fill, as taught by Liao, because it would have been a simple substitution of one interposer for another with predictable results, and because Liao teaches that this allows for lower signal attenuation, and faster processing speeds (see Liao paragraph [0002]).
Kim in view of Liao does not teach the first die and second die are connected to a redistribution structure; or laterally encapsulating the second die in a second encapsulant.  However, Lin teaches another similar package in which a second encapsulant is used for the device (see Lin Fig. 9A, first encapsulant 301 on interposers 203, and second encapsulant 301 on devices 901/903), and an RDL is positioned between the chips and interposers (see Lin Fig. 9A, RDL 801).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a first and second encapsulant could have been used because Lin teaches that this allows for multiple adjacent interposers (Lin Fig. 9A), and multiple adjacent devices (Lin Fig. 9A) to be connected by a single redistribution layer (Lin Fig. 9A, RDL 801), allowing for compact and complex connections to be made between multiple dies through the RDL.

Regarding claim 22, Kim in view of Liao and Lin teaches the method of claim 21, wherein the insulating material fill of the first die includes a set of through vias disposed in the insulating material fill (see Kim Fig. 9g, through vias 111; Liao Fig. 2G, through vias 210).

Regarding claim 23, Kim in view of Liao and Lin teaches the method of claim 21, further comprising:
forming a second redistribution structure (Kim Fig. 9f, second RDL 150a/b) over the first die and over the first encapsulant (Kim Fig. 9f), the second redistribution structure interposed between the first die and the external connectors (Kim Fig. 9f).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liao and Lin, further in view of Chen.
Regarding claim 24, Kim in view of Liao and Lin teaches the method of claim 21, but does not teach further comprising a through-via extending through the first encapsulant, wherein forming the external connectors comprises forming one of the external connectors directly on the through-via.
However, Chen teaches a similar package in which the encapsulant (see Chen Fig. 12, encapsulant 400) covering the interposers (Chen Fig. 12 and 14, interposers 300), has through vias (Chen Fig. 12, through vias 600) extending through it (Chen Fig. 14), and directly connected to the solder bumps (Chen Fig. 14, solder not labeled, but see Fig. 12, solder 700).  It would have been obvious to a person of skill in the art at the time of the effective filing date that there could have been through vias extending through the encapsulant of Kim in view of Lin because Chen teaches that this allows additional connections between the package substrate and chips (Chen Fig. 14), and it allows for lower resistivity vias to be used for power/ground connections because they are not routed through the interposer RDL.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liao and Lin, further in view of Wei
Regarding claim 25, Kim in view of Liao and Lin teaches the method of claim 21, but does not specifically teach further comprising:
patterning a first portion of a first metallization layer of the first die;
patterning a second portion of the first metallization layer of the first die, the first portion overlapping the second portion; and
forming a first conductor of the first metallization layer traversing from the first portion to the second portion, wherein a first width of the first conductor is greater where the first portion overlaps the second portion than a second width of the first conductor in either the first portion or the second portion alone.
However, Wei teaches a method of forming a die RDL by patterning a first portion (Wei Fig. 2A, portion 100) of a first metallization layer of the first die (see Wei Fig. 2B); patterning a second portion (Wei Fig. 3A, portion 200) of the first metallization layer of the first die, the first portion overlapping the second portion (Wei Fig. 3A, overlapping in area 300); and forming a first conductor (Wei Fig. 5, conductor 50) of the first metallization layer traversing from the first portion to the second portion (see Wei Fig. 5), wherein a first width of the first conductor is greater where the first portion overlaps the second portion than a second width of the first conductor in either the first portion or the second portion alone (see Wei Fig. 20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDLs of Kim in view of Lin could have been formed using the technique of Wei because it would have been simple substitution of one RDL formation method for another, and Wei teaches that this allows for larger areas to be patterned than would otherwise be possible due to mask size limitations (see Wei paragraph [0021]).

Regarding claim 26, Kim in view of Liao, Lin and Wei teaches the method of claim 25, wherein the first conductor in the first portion is laterally offset the first conductor in the second portion (see Wei Fig. 21).


Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liao.
Regarding claim 28, Lin teaches the method of claim 27, further comprising:
attaching the first chiplet to a carrier (Fig. 2, carrier 101);
encapsulating the first chiplet with the first encapsulant (Fig. 3, encapsulant 301);
forming the redistribution structure over the first chiplet and first encapsulant (Fig. 8);
attaching the first device to the redistribution structure (Fig. 9A);
encapsulating the first device with the second encapsulant (Fig. 9A);
removing the carrier (Fig. 4-5); and
grinding the first encapsulant and first chiplet (Fig. 6-7)
Lin does not teach the first chiplet including a temporary silicon layer, or removing the temporary silicon layer.  However, Liao teaches a similar interposer (see Liao Fig. 2G, interposer not specifically labeled as a whole), in which the substrate (Liao Fig. 2G, substrate 202) includes a temporary silicon substrate (Liao paragraph [0016], silicon wafer), which is removed to reveal the through vias (Liao Fig. 2G-H).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the interposer could have had a temporary silicon substrate that was removed, as taught by Liao, because it would have been a simple substitution of one interposer for another with predictable results, and because Liao teaches that this allows for lower signal attenuation by forming a dielectric instead of a silicon body through which the vias penetrate (see Liao paragraph [0002]).

Regarding claim 29, Lin in view of Liao teaches the method of claim 28, wherein the first chiplet includes:
a dielectric fill layer (Liao Fig. 2G, dielectric fill 200) interposed between the temporary silicon layer (Liao Fig. 2G, layer 202) and the redistribution structure (not shown in Liao, but would be attached to Liao layer 230 in the combination of Lin and Liao), the dielectric fill layer remaining after grinding the first chiplet (see Liao Fig. 2H, and see Lin Fig. 6-7, portion of substrate body with vias remaining is analogous to the dielectric layer of Liao).

Regarding claim 30, Lin in view of Liao teaches the method of claim 29, but does not teach further comprising:
forming a stitched metallization pattern over the dielectric fill layer, the stitched metallization pattern having a first portion, a second portion, and an overlapping portion corresponding to an overlapping area of the first portion and the second portion, wherein a first line width of the stitched metallization pattern in the first portion is less than a second line width of the stitched metallization pattern in the overlapping portion.
However, Wei teaches forming a stitched metallization pattern (Wei Fig. 2A-5, see Title) over the dielectric fill layer (RDL of Liao and Lin is over dielectric fill area), the stitched metallization pattern having a first portion (Wei Fig. 20, portion 100), a second portion (portion 200), and an overlapping portion (portion 300) corresponding to an overlapping area of the first portion and the second portion (see Wei Fig. 2A-3A and 20, overlap 300), wherein a first line width of the stitched metallization pattern in the first portion is less than a second line width of the stitched metallization pattern in the overlapping portion (see Wei Fig. 20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDL of Lin in view of Liao (Liao Fig. 2G, layer 230; Lin Fig. 2, RDL not labeled as a whole but see area with via 217) could have been formed using the technique of Wei because it would have been simple substitution of one RDL formation method for another, and Wei teaches that this allows for larger areas to be patterned than would otherwise be possible due to mask size limitations (see Wei paragraph [0021]).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hou et al. (U.S. Publication No. 2021/0043571)
Regarding claim 31, Lin teaches the method of claim 27, wherein the redistribution structure is a first redistribution structure, further comprising:
forming a second redistribution structure (Lin Fig. 13A, second RDL 1101) disposed between the set of connectors (Lin Fig. 13A, 1807) and the first chiplet and a second chiplet disposed adjacent the first chiplet (Lin Fig. 13A, chiplets 201, 203).
Lin does not explicitly state that the second redistribution structure electrically couples the first chiplet and the second chiplet.  However, Hou teaches that an RDL (Hou Fig. 6, RDL 503) formed between two adjacent interposers (Hou Fig. 4B, interposers 105 and 307; see also Fig. 6) can connect the two interposers together (see Fig. 6, bridge 403).  It would have been obvious to a person of skill in the art at the time of the effective filing date htat the RDL of Lin could have also coupled the interposers together because this allows for shorter, and therefore lower resistance, connections between the interposers, and more complex layouts.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hou, further in view of Su et al. (U.S. Patent No. 9,735,131)
Regarding claim 32, Lin in view of Hou teaches the method of claim 31, but does not teach wherein encapsulating the first chiplet further comprises:
encapsulating a first through-via coupled to the first redistribution structure; and
wherein forming the second redistribution structure further comprises:
electrically coupling the second redistribution structure to the first redistribution structure by way of the first through-via.
However, Su teaches another method of encapsulating interposer chiplets (Su Fig. 12, chiplets 34), including encapsulating a first through-via (Su Fig. 12, first through via 32) coupled to the first redistribution structure (Su Fig. 12, first RDL 50); and wherein forming the second redistribution structure further comprises: electrically coupling the second redistribution structure (Su Fig. 12, second RDL 94) to the first redistribution structure by way of the first through-via (see Su Fig. 12).
It would have been obvious to a person of skill in the art at the time of the effective filing date that there could have been through vias extending through the encapsulant of Lin because Su teaches that this allows additional connections between the package substrate and chips (Su Fig. 12), and it allows for lower resistivity vias to be used for power/ground connections because they are not routed through the interposer RDL.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816